PER CURIAM:
Kwame Gyamfi appeals the magistrate judge’s orders dismissing his complaint without prejudice and for lack of jurisdiction, denying his motion for recusal of the magistrate judge, and denying his motion for reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Gyamfi v. SSCI Corp., No. 1:13-cv-01293-JFA (E.D.Va. Dec. 13, 2013, Jan. 7, 2014, & Feb. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).